588 So.2d 698 (1991)
E.C., a juvenile, Appellant,
v.
The STATE of Florida, Appellee.
No. 91-147.
District Court of Appeal of Florida, Third District.
November 19, 1991.
Bennett H. Brummer, Public Defender, and Valerie Jonas, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., and Alphonso S. Milligan, Asst. Atty. Gen., for appellee.
Before SCHWARTZ, C.J., and NESBITT and COPE, JJ.

ON CONFESSION OF ERROR
PER CURIAM.
The state has correctly conceded that the trial court reversibly erred in denying the *699 juvenile respondent an opportunity to present a closing argument. Accordingly, the adjudication is reversed and the cause remanded for a new trial.